Title: To James Madison from Rufus King, 11 March 1804
From: King, Rufus
To: Madison, James



Sir
Newyork Mar 11. 1804
As my mission abroad had no other connexion with the money department of our Govt. than wht. arose from the payment and receipt of my annual appointments, I made it a point carefully not to have the custody, or to become accountable for any money belonging to the public. Hence I have concluded that I have no accounts to settle with the treasury. But as however this department keeps the accts. in such manner as it may deem expedient I am not sure that it may not have accounts with my name—on this subject I took the Liberty to speak to the Secy. of the treasury when he was in this quarter during the last summer, and he was so obliging as to say that he wd. look into the question on his return to Washington—from the variety of his Engagements I apprehend the subject has escaped his recollection and I am therefore under necessity of begging you to inform yourself and me, whether there is any unclosed account with me, either in your department or that of the Treasury. With sentiments &c
signed   Rufus King
 

   
   FC (NHi: Rufus King Papers).


